MEMORANDUM **
Hector Acosta appeals from his guilty-plea conviction for conspiracy to distribute and to possess with intent to distribute methamphetamine, in violation of 21 U.S.C. § 846, and possession with intent to distribute methamphetamine, in violation of 21 U.S.C. § 841(a)(1). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Acosta contends that his counsel was ineffective because he failed to inform Acosta that the government had offered a plea agreement that contained a departure provision pursuant to U.S.S.G. § 5K1.1. As a preliminary matter, we conclude that any defect in Acosta’s notice of appeal does not affect our jurisdiction. See United States v. Belgarde, 300 F.3d 1177, 1180 (9th Cir. 2002). However, we decline to review Acosta’s ineffective assistance of counsel claim on direct appeal because “the record on appeal is [not] sufficiently developed to permit determination of the issue,” and Acosta does not contend that his legal representation was so inadequate that it “obviously denie[d]” him his Sixth Amendment right to counsel. See United States v. Jeronimo, 398 F.3d 1149, 1156 (9th Cir.2005). We further decline Acosta’s request to remand for an evidentiary hearing to develop the record.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.